Citation Nr: 1454573	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  11-08 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess 10 percent for degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to February 1971, and from August 1971 to March 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from  November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, which granted service connection for degenerative disc disease of the cervical spine with an initial disability rating of 10 percent, effective September 3, 2008.  The Veteran subsequently submitted a notice of disagreement with the initial rating and perfected an appeal of the issue.

In September 2014, the Veteran testified during a Board video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder.  During the hearing, the Veteran requested that the Board hold the record open for an additional 60 days to allow him to submit additional evidence.  See 38 C.F.R. § 20.709 (2014).  However, VA did not receive any such evidence.

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issue(s) of entitlement to service connection for a left arm disorder, claimed as secondary to service-connected degenerative disc disease of the cervical spine, has been raised by the record (during the September 2014 Board hearing), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The case is REMANDED for the following action:

1. Obtain all VA records for treatment of the Veteran's cervical spine degenerative disc disease since October 2009 and associate with the e-folder.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2.  Print out and scan all Social Security Administration records into the e-folder.  

3.  Request that the Veteran identify all non-VA health care providers who have treated him for degenerative disc disease of the cervical spine since October 2009.  THE VETERAN IS HEREBY NOTIFIED THAT HE SHOULD SUBMIT ANY ADDITIONAL INFORMATION FROM ANY TREATING PHYSICIANS OR CONSULTING PHYSICIANS WHO HAVE TREATED HIM FOR A CERVICAL SPINE DISORDER.

After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the e-folder.  

4.  Arrange for the Veteran to undergo a VA examination with an appropriately qualified examiner to determine the current severity of his degenerative disc disease of the cervical spine.  The e-folder and paper folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folders have been reviewed.  Any and all tests and evaluations deemed necessary must be performed (to include range of motion testing), and the clinical findings must be reported in detail.  The examiner must elicit a complete history of the Veteran's symptomatology and problems, to include any neurological disorders associated with his cervical spine disability, and note that, in addition to the examination findings, the Veteran's self-reported history has been considered.

(a.)  The examiner must specifically assess the severity of the Veteran's cervical spine disability, including the current range of motion, along with any objective evidence of pain.  If motion is specifically limited by pain due to the service-connected disorder, the examiner must specify at what degree such pain is noted to begin for all ranges of motion tested.  The extent of any incoordination, weakened movement and excess fatigability on use must be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability on use must be assessed in terms of additional degrees of limitation of motion.  The examiner must also specify if ankylosis is present.  A complete rationale for all opinions expressed must be included in the examination report.

The examiner must specifically describe the effects of the Veteran's cervical spine disability on his occupational functioning and activities of daily living.  A complete explanation for all opinions expressed must be included in the examination report.  
5.  Thereafter, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided with a Supplemental Statement of the Case afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




